Citation Nr: 1415299	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a non-service-connected pension.




ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1955 to October 1957.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

He was scheduled to give testimony at a hearing at the RO in February 2014 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  However, he failed to appear for the hearing and has not provided good-cause explanation for his absence or requested to have the hearing rescheduled, so the Board deems his request for a Travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

Moreover, since he did not have wartime service, his claim of entitlement to a 
non-service-connected pension is being denied as a matter of law.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not have active military service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the legal requirements for establishing basic eligibility for VA non-service connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159.

As for this claim for a non-service-connected pension, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the Veteran substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  This includes situations when, as here, resolution of the claim turns entirely on statutory interpretation.  Smith (Claudus), 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).


This Non-Service-Connected Pension Claim

The Veteran is claiming entitlement to non-service-connected pension benefits. 

The law provides that VA shall pay to each Veteran of a period of war who meets the service requirements of this section (as prescribed in subsection (j) of this section) and who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, pension at the rate prescribed by this section.  38 U.S.C.A. § 1521(a). 

A Veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j). 

The term "period of war" is defined by statute.  38 U.S.C.A. § 101(11).  The most recent "periods of war," designated by statute, are the "Vietnam Era" and the "Persian Gulf War".  By statute, the Vietnam Era began on August 5, 1964 and ended on May 7, 1975.  38 U.S.C.A. § 101(29).  Likewise, the Persian Gulf War began August 2, 1990 and will continue through a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33).  See also 38 C.F.R. § 3.2.

The Veteran served on active duty in the United States Navy from December 1955 to October 1957.  There is no evidence indicating he had any additional service and, in fact, he himself has conceded that he did not serve during any period of war.  See the dates of service he listed in his initial July 2004 application for compensation and/or pension (on VA Form 21-526).


Lacking qualifying (i.e., wartime) service, the basic eligibility requirements for VA pension benefits are not met and, indeed, cannot be.  Thus, this claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (holding that where the law, and not the evidence, is dispositive of a claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

The claim of entitlement to a non-service-connected pension is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


